Opinion.
Arnold, J.,
delivered the opinion of the court:
L. N. Cato went to St. Louis as the agent of his wife, Mrs. E. Cato, and Captain L. B. Harris, and bought a carload of mules and horses and shipped them to Hazlehurst, Miss. The stock was consigned to L. N. Cato. They arrived at Hazlehurst on the night of the 8th of February, 1884, and were placed in a livery-stable, where they were levied on the next evening as the property of L. N. Cato, under an execution issued on a judgment in favor of John T. Hardin & Co., against L. N. Cato. Before Cato left for St. Louis he and Captain Harris made arrangements with the keeper of a livery-stable in Hazlehurst for keeping the stock by the day when they should arrive, and Harris told the livery-stable-keeper that he had an interest in the stock but did not wish it to be known. The interest of Mrs. Cato in the stock was not made known until after they were levied on. After the horses and mules were put in the livery-stable, and before the levy, L. N. Cato was exhibiting and offering to sell them. It appears that the stoppage of the stock in Hazlehurst was temporary, and that L. N. Cato was to take them to his home in Jefferson county and *279there sell them. Until after the levy there was no sign pnt np at the livery-stable in which the stock was placed, as required by section 1300 of the Code, which provides that: “If any person shall transact business as a trader or otFerwise with the addition •of the words ‘ agent,’ ‘ factor,’ and ‘ company,’ or like words, and fail to disclose the name of his principal or partner by a sign in letters easy to be read, placed conspicuously at the house where such business is transacted, or if any person shall transact business in his own name without any such addition, all the property, stock, money, and choses in action used or acquired in such business, shall, as to the creditors of any such person, be liable for his debts, and be, in all respects treated in favor of his creditors ns his property.”
After the levy Mrs. Cato and Captain Harris claimed the stock, .and the claimants’ issue having been determined against them in the Circuit Court, Mrs. Cato appealed.
Without considering separately the various errors assigned here, we are satisfied from the evidence that the transaction was within the Statute of Frauds above quoted, and that a proper result was reached in the case in the lower court.

Affirmed.